       Case 2:19-cr-00231-WBS Document 148 Filed 11/10/20 Page 1 of 3


 1   Law Office of Brian C. Andritch
     Brian C. Andritch, CA SBN 203808
 2   2140 Merced Street, Suite 105
     Fresno, California 93721
 3   Tel. (559) 495-0200
     Fax. (559) 495-0123
 4
     Attorney for Defendant
 5          Yesenia Lopez
 6

 7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA, )
11
                               )
12             Plaintiff,      )                    No. 2:19-CR-231-WBS-3
                               )
13        v.                   )                    STIPULATION AND ORDER
                               )                    REGARDING CONDITIONS
14
     YESENIA LOPEZ,            )                    OF RELEASE
15                             )
               Defendant.      )
16

17
            It is hereby agreed to by the Government and Mr. Darryl Walker, U.S Pretrial
18
     Services Intensive Supervision Specialist, that the defendant’s condition of release be
19

20
     modified as follows:

21          1.   Pretrial Services recommends that the Location Monitoring condition and
22
                 Curfew condition be terminated.
23
            2. In light of Pretrial Services’ recommendation, the government does not object.
24
     ///
25
     ///
26

27   ///
28   ///



                                                   -1-
      Case 2:19-cr-00231-WBS Document 148 Filed 11/10/20 Page 2 of 3


 1          All other previously imposed conditions of release, not in conflict with this order,
 2
     remain in full force and effect.
 3
     DATED: November 9, 2020                      /s/ David Spencer
 4
                                                  Assistant United States Attorney
 5
     DATED: November 9, 2020                      /s/ Brian C. Andritch
 6                                                Brian C. Andritch
                                                  Attorney for Defendant
 7

 8   IT IS SO ORDERED.

 9   Dated: November 9, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 -2-
         Case 2:19-cr-00231-WBS Document 148 Filed 11/10/20 Page 3 of 3

                  3rd AMENDED SPECIAL CONDITIONS OF RELEASE

                                                              Re: Lopez, Yesenia
                                                              No.: 2:19-CR-231-WBS-3
                                                              Date: November 9, 2020

1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;

2. You must reside at a location approved by the pretrial services officer and not move or absent yourself from
   this residence for more than 24 hours without the prior approval of the pretrial services officer;

3. You must cooperate in the collection of a DNA sample;

4. You must restrict your travel to Eastern District of California unless otherwise approved in advance by the
   pretrial services officer;

5. You must not apply for or obtain a passport or any other travel documents during the pendency of this case;

6. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive device,
   or other dangerous weapon; additionally, you must provide written proof of divestment of all
   firearms/ammunition currently under your control;

7. You must seek and/or maintain employment and provide proof of same as requested by your pretrial
   services officer;

8. You must refrain from excessive use of alcohol or any use of a narcotic drug or other controlled substance
   without a prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately
   of any prescribed medication(s). However, medicinal marijuana prescribed and/or recommended may not
   be used;

9. You must submit to drug and/or alcohol testing as approved by the pretrial services officer. You must pay
   all or part of the costs of the testing services based upon your ability to pay, as determined by the pretrial
   services officer;

10. You must not associate or have any contact with any codefendants, including family members, and Hilda
    Lopez, Cathy Walker and Juanita Sanchez, unless in the presence of counsel or otherwise approved in
    advance by the pretrial services officer;

11. You must report any contact with law enforcement to your pretrial services officer within 24 hours;

12. You must participate in a cognitive behavioral therapy program as directed by the pretrial services officer.
    Such programs may include group sessions led by a counselor or participation in a program administered
    by the Pretrial Services officer; and

13. You must participate in a program of medical or psychiatric treatment, including treatment for drug or
    alcohol dependency, as approved by the pretrial services officer. You must pay all or part of the costs of
    the counseling services based upon your ability to pay, as determined by the pretrial services officer.
